Citation Nr: 1749030	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  13-25 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected heart disease.

2.  Entitlement to special monthly compensation (SMC) for loss of use of creative organ.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

This matter was previously before the Board, and, in June 2016, the matter was remanded for further development.  Further development in substantial compliance with the Board's remand instructions has been completed. 

The issue of entitlement to special monthly compensation (SMC) for loss of use of creative organ are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's erectile dysfunction is proximately due to or caused by the Veteran's peripheral vascular disease.  


CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Veteran is being granted his full prayer of relief, and, therefore, any failure on VA's part to notify and assist the Veteran is deemed moot.

Erectile Dysfunction & SMC

At issue is whether the Veteran is entitled to service connection for erectile dysfunction and SMC for loss of use of creative organ.  The Veteran underwent VA examinations in October 2012, July 2014, and January 2015.  All three VA examinations diagnosed the Veteran with erectile dysfunction.  The July 2014 and January 2015 VA examiners both opined that the Veteran's erectile dysfunction was the result of an injury to his penis that occurred in 1997 decades after separation of service.  Nevertheless, the October 2012 VA examiner indicated that the Veteran's erectile dysfunction was proximately due to the Veteran's previously service-connected peripheral vascular disease.  Upon weighing these opinions, the Board finds itself in a state of equipoise, and the benefit of the doubt must be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, entitlement to service connection for erectile dysfunction is granted.  38 C.F.R. § 3.310.  


ORDER

Service connection for erectile dysfunction is granted.





REMAND

The Veteran contends that he is entitled to SMC for loss of use of creative organ.  As indicated above, service connection for erectile dysfunction has been granted.  Entitlement to SMC for loss of use of creative organ is inextricably intertwined with the disability rating that will be assigned for the Veteran's erectile dysfunction.  38 C.F.R. § 4.115, Note.  As such, this issue must be remanded in order to be considered in conjunction with the assignment of the Veteran's initial disability rating for erectile dysfunction.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

Take the Veteran's claim for SMC for loss of use of creative organ into consideration when evaluating initial disability rating for erectile dysfunction.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


